NO. 12-15-00234-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                        §    APPEAL FROM THE

M. M. AND B. L.,                                          §    COUNTY COURT AT LAW NO. 2

CHILDREN                                                  §    ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This accelerated appeal is being dismissed for want of prosecution. See TEX. R. APP. P.
42.3(b). Appellant perfected her appeal on September 9, 2015, and her brief was originally due
on October 12, 2015. On Appellant’s motion, the time for filing the brief was extended to
November 2, 2015. When Appellant failed to file her brief by the due date, this Court notified
Appellant on November 3, 2015, that the brief was past due. The notice warned that if the brief
was not received by November 13, 2015, the appeal would be presented for dismissal. TEX. R.
APP. P. 38.8(a)(1), 42.3(b), (c).
         To date, Appellant has neither complied with nor otherwise responded to this Court’s
November 3, 2015 notice. Accordingly, we dismiss the appeal for want of prosecution. See
TEX. R. APP. P. 42.3(b).
Opinion delivered November 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 18, 2015


                                        NO. 12-15-00234-CV


                   IN THE INTEREST OF M. M. AND B. L., CHILDREN


                           Appeal from the County Court at Law No. 2
                    of Angelina County, Texas (Tr.Ct.No. CV-03-157-14-05)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.